IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-78,833-01


                            EX PARTE CID ARTECONA , Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 052550 IN THE 15TH DISTRICT COURT
                             FROM GRAYSON COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of

aggravated sexual assault and sentenced to imprisonment for life on each count. The Fifth Court of

Appeals affirmed his convictions. Artecona v. State, No. 05-09-01283-CR (Tex. App.—Dallas

2011, no pet.).

        Applicant contends that he was denied the opportunity to file a pro se petition for

discretionary review (PDR). We remanded this application for findings of fact and conclusions of

law. After reviewing the record, we conclude that Applicant was denied the opportunity to file a pro
                                                                                                   2

se PDR. Relief is granted. Applicant is entitled to the opportunity to file an out-of-time PDR of the

judgment of the Fifth Court of Appeals in case number 05-09-01283-CR that affirmed his

convictions in cause number 052550 from the 15th District Court of Grayson County. Applicant

shall file his PDR with this Court within 30 days of the date on which this Court’s mandate issues.



Delivered:     May 8, 2013
Do not publish